9 B.R. 78 (1981)
In re Rudolfo LLORENTE and Letticia Llorente, Debtors.
Bankruptcy No. 79-01348-BKC-TCB.
United States Bankruptcy Court, S.D. Florida.
February 2, 1981.
*79 Jeanette Tavormina, trustee.

ORDER OF DISMISSAL
THOMAS C. BRITTON, Bankruptcy Judge.
This chapter 13 proceedings was filed on November 13, 1979. A plan was confirmed on December 28, 1979. In June, 1980, after the debtors had defaulted under their plan without excuse or justification, this case was dismissed on the trustee's motion. (C.P. No. 8).
One week later, on the trustee's motion, the case was reinstated after the debtors had belatedly made good their default.
The case was again before me on January 26, 1981, on the trustee's second motion for dismissal. The debtors have made no payments on their plan since July, 1980 and there appear to be no reasonable prospects that these debtors can or will perform this plan.
Under the circumstances, the order confirming the plan is vacated and this case is dismissed. The automatic stay is terminated. These debtors receive no discharge and the claims of creditors remain unaffected by this bankruptcy, except to the extent that any payment was received by any creditor during the pendency of this matter.
The court retains jurisdiction solely to assess costs against the debtors if any application is filed within 7 days from the day of the entry of this order or to dispose of any funds in the trustee's hands.
This dismissal is without prejudice to the debtors again filing for relief in the bankruptcy court.